Citation Nr: 1400892	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  08-04 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior to November 1, 2013, and in excess of 20 percent thereafter, for peripheral neuropathy of the right lower extremity. 

2.  Entitlement to a disability rating in excess of 10 percent prior to November 1, 2013, and in excess of 20 percent thereafter, for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1965 through September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

When this case was previously before the Board in June 2013, it was decided in part and remanded in part for additional evidentiary development.  It has since been returned to the Board for further appellate action.

During the course of the appeal, the disability evaluations for peripheral neuropathy, left and right lower extremity, were increased to 20 percent each, effective November 1, 2013.  This did not satisfy the Veteran's appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that in addition to the paper claims file there is an electronic "Virtual VA" file that was also reviewed in order to ensure thorough analysis of the evidence of record.

	
FINDINGS OF FACT

1.  Prior to November 1, 2013, peripheral neuropathy of the right lower extremity was manifested mild incomplete paralysis of the sciatic nerve.  Moderate incomplete paralysis was not shown during this period.

2.  Prior to November 1, 2013, peripheral neuropathy of the left lower extremity was manifested by mild incomplete paralysis of the sciatic nerve.  Moderate incomplete paralysis was not shown during this period.

3.  Beginning November 1, 2013, peripheral neuropathy of the right lower extremity was manifested by moderate incomplete paralysis of the sciatic nerve.  Moderately severe incomplete paralysis has not been shown.

4.  Beginning November 1, 2013, peripheral neuropathy of the left lower extremity was manifested by moderate incomplete paralysis of the sciatic nerve.  Moderately severe incomplete paralysis has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in excess of 10 percent prior to November 1, 2013, and in excess of 20 percent thereafter, for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2012). 

2.  The criteria for the assignment of a disability rating in excess of 10 percent prior to November 1, 2013, and in excess of 20 percent thereafter, for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A March 2007 pre-rating letter provided the Veteran with notice of the information and evidence needed to substantiate his claims for increased disability ratings.  Consistent with Dingess, this letter included notice of the process by which VA assigns disability evaluations and effective dates.  Subsequently, the Veteran's claims for higher disability ratings were adjudicated in the RO's August 2007 rating decision.  Thus, because the VCAA notice in this case was legally sufficient, VA's duty to notify in this case has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, identified and relevant private treatment records, and VA treatment records have been obtained and associated with the record.  VA examinations of his neuropathies were conducted as outlined below.  These examinations, along with the other evidence of record, are fully adequate for the purpose of determining the extent of the Veteran's disabilities in light of the applicable diagnostic criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.


I. Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. Rating Criteria

38 C.F.R. § 4.124a, Diagnostic Code (DC) 8520, provides the rating criteria for paralysis of the sciatic nerve.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a. 

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated at a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 (2013).  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  

III. Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Ratings for the Veteran's service-connected diabetic peripheral neuropathy of the right and left lower extremities are currently staged, with the date of November 1, 2013, as the key point at which increased ratings have been shown.  Each period is discussed in turn below.

Prior to November 1, 2013

The Veteran was afforded a VA examination in May 2007 in which he reported numbness and tingling in his feet.  Physical examination showed normal strength in the extremities, ankle jerk was absent bilaterally, and vibratory sense was decreased in the distal bilateral lower extremities.

The Veteran was afforded a VA examination in July 2008 in which he complained of burning in his feet and that they hurt on a daily basis.  Paresthesias and dysesthesias were noted without other sensory changes.  The Veteran reported no longer being able to squat because of weakness.  Physical examination showed vibratory and pinprick sensation was decreased from above the ankle area to toes.

The Veteran was afforded a VA examination in January 2009 in which he reported his feet burning more and his calves bothering him some.  He also reported his feet stinging and numbness; precipitating factors were standing in place for long periods and walking too far.  He reported getting pain on occasion with some help from medication.  Physical examination showed vibratory sense continued to be decreased in both lower extremities, but there were no changes with pinprick and/or soft touch from prior examinations; ankle jerk was questionably absent with very quick noted response; motor strength testing was normal.

The Veteran was afforded a VA examination in December 2009 in which he reported diabetic neuropathy of the legs and feet had been gradually worsened although it had become better since starting medication.  He reported aggravating factors of standing or walking which made the discomfort worse but pain had reduced.  Physical examination showed normal posture and gait; no swelling, effusion, muscle spasms, or atrophy; vibratory sensation was impaired in both lower extremities; monofilament and pinprick were intact in lower limbs; motor strength testing was normal.  Available outpatient clinical records through 2011 do not contradict these findings.

The Veteran was afforded a VA examination in November 2012 in which he denied constant or intermittent pain.  He reported paresthesias and/or dysesthesias and numbness.  Neurologic examination showed normal strength, reflex, light touch/monofilament, and vibration sensation testing.  The Veteran did not have muscle atrophy or trophic changes.  The examiner noted normal sciatic nerve and normal femoral nerve testing.

In the June 2013 remand, the Board noted that although the November 2012 VA examiner noted that nerve conduction studies were ordered, and that results from such testing would be forwarded when available, the results from the nerve conduction studies performed that day were not contained in the record.  Therefore, the Board remanded to undertake efforts to associate with the claims file the results from the nerve conduction tests performed in conjunction with the November 2012 VA examination.  However, in July 2013, the VAMC in Dallas notified the RO and confirmed that the testing was not performed.

Upon careful review of the record, the Board concludes that prior to November 1, 2013, a higher evaluation, in excess of 10 percent, for peripheral neuropathy of the lower extremities is not warranted.  The examinations during this timeframe note that the Veteran had no muscle atrophy and that motor strength testing was normal. 
While sensory disturbance was noted in the VA examinations, the most recent December 2009 examiner specified that the monofilament and pinprick were intact in lower limbs.  The Veteran described occasional functional impairment due to the peripheral neuropathy, in that he could no longer squat and standing or walking made his discomfort worse.  However, given the objective physical evidence, which includes only mild sensory findings, the Board finds that the current ratings are adequate.  As such, a 10 percent evaluation for each lower extremity is for application prior to November 1, 2013. 

Since November 1, 2013

In response to the Board's June 2013 remand, the Veteran was afforded a VA examination in November 2013, conducted by the November 2012 VA examiner, in which he denied having constant or intermittent pain.  He reported mild paresthesias and/or dysesthesias and numbness.  Strength and reflex testing was normal.  Light touch/monofilament testing was decreased in the feet/toes.  Vibration sensation testing was normal.  The Veteran did not have muscle atrophy or trophic changes.  The examiner noted moderate incomplete paralysis of the sciatic nerve, bilaterally, and normal femoral nerve.

The November 2012 and 2013 VA examiner submitted an addendum in November 2013 in which she stated that the November 2012 VA examination was normal; however, the Veteran did relate symptoms of mild numbness and tingling in his bilateral lower extremities.  The examiner stated that the Veteran's blood sugars at the time were high, hemoglobin A1c (HGBA1C) was 11.6, which would cause these symptoms.  The Veteran exhibited no sensory or motor deficits on examination at the time.  The VA examiner furthered that on his most recent examination in November of 2013, the Veteran exhibited moderate incomplete paralysis, and his HGBA1C was 13.1 at the time (higher than the November 2012 examination).  The examiner noted that she hoped to have electromyography (EMG) study results to assist in determining severity of his condition; however, the EMG study for October 2013 was cancelled by the Veteran and was not available for his November 2013 examination.  The examiner stated that diabetes and its associated conditions were progressive; given the severity of the Veteran's diabetes, his associated condition of peripheral neuropathy was following a natural disease progression.

Upon careful review of the record, the Board finds that the separate 20 percent ratings are appropriate since November 1, 2013, as the Veteran's peripheral neuropathy of the bilateral lower extremities was no more than moderate in nature.  In particular, the Veteran experienced numbness, but there were no complaints of muscle atrophy, nor was any shown during his VA examinations.  The VA examiner did note light touch/monofilament testing was decreased.  However, muscle strength, reflex, and vibration sensation testing was normal.  These symptoms do not rise to the level contemplated in the higher, 40 percent rating pursuant to DC 8520.  Rather, they were mostly sensory in nature, which means that the rating can be for, at most, the moderate degree.  As such, the evidence of record does not show that his peripheral neuropathy was more than moderate in nature since November 1, 2013.

IV. Other Considerations

The Board has also considered the provisions under 38 C.F.R. § 3.321(b) (1), which govern the assignment of extra-schedular disability ratings.  However, in this case, the record does not show that the severity of the Veteran's peripheral neuropathy is so exceptional or unusual such as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (1) (2013).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and, no extra-schedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)  ) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show that the Veteran's peripheral neuropathy presents an exceptional disability picture that renders inadequate the available schedular ratings.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the applicable diagnostic code; however, the Veteran's peripheral neuropathy is not productive of the manifestations required for a higher disability rating.  As such, it cannot be said that the available schedular ratings for the Veteran's peripheral neuropathy are inadequate.

The Board also observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his peripheral neuropathy.  

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected peripheral neuropathy, under the provisions of 38 C.F.R. § 3.321(b) (1), have not been met.  Thun, 22 Vet. App. 111; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board has also considered whether additional "staged" disability ratings are warranted by the evidence.  The symptomatology shown upon examination and treatment, however, has been essentially consistent and fully contemplated by the assigned disability ratings.  As such, there is no basis for additional staged disability ratings in connection with the Veteran's peripheral neuropathy.

For the foregoing reasons, the Board concludes that the record does not support the assignment of higher disability ratings for the Veteran's peripheral neuropathy of the lower extremities.  To that extent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to a disability rating in excess of 10 percent prior to November 1, 2013, and in excess of 20 percent thereafter, for peripheral neuropathy of the right lower extremity, is denied. 

Entitlement to a disability rating in excess of 10 percent prior to November 1, 2013, and in excess of 20 percent thereafter, for peripheral neuropathy of the left lower extremity, is denied.


____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


